Per Curiam:
The sole purpose of the examination sought is to ascertain the exact amount due to the plaintiff, that the complaint may be framed accordingly, which this court has held is not a proper subject for examination. (See Brick v. Shaff, 128 App. Div. 264.) The order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten *883dollars costs. Present — Dowling, Smith, Page, Shearn and Merrell, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.